In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 21-2326
RYAN KLAASSEN, et al.,
                                                Plaintiffs-Appellants,

                                 v.

TRUSTEES OF INDIANA UNIVERSITY,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
         No. 1:21-CV-238 DRL — Damon R. Leichty, Judge.
                     ____________________

   ARGUED JANUARY 11, 2022 — DECIDED JANUARY 25, 2022
                     ____________________

   Before EASTERBROOK, SCUDDER, and KIRSCH, Circuit Judges.
    PER CURIAM. Indiana University requires students and fac-
ulty to be vaccinated against SARS-CoV-2, which causes
COVID-19. After the district court denied plaintiﬀs’ request
for a preliminary injunction, we denied a motion for an in-
junction pending appeal. 7 F.4th 592 (7th Cir. 2021). Our opin-
ion observed that, because seven of the eight plaintiﬀs qualify
for the University’s exemption for students who represent
that vaccination conﬂicts with their religious beliefs, standing
2                                                    No. 21-2326

depends on the eighth plaintiﬀ, who does not assert that vac-
cination is religiously unacceptable. Id. at 593.
    Before the parties ﬁled their appellate briefs on the merits,
the University asked us to dismiss the litigation as moot. The
University told us that Natalie Sperazza, the sole plaintiﬀ in-
eligible for a religious exemption, has withdrawn from the
University. Plaintiﬀs replied that Sperazza has deferred her
enrollment, not withdrawn, and that she plans to aaend if she
can do so without being vaccinated. We accepted that repre-
sentation and denied the University’s motion.
   The parties then ﬁled their briefs, which do not shake our
conﬁdence in the correctness of our earlier decision. But be-
fore reaching the merits we must revisit mootness. Because
plans can change, and because the briefs do not discuss the
plaintiﬀs’ current status, we asked at oral argument whether
Sperazza still intends to aaend Indiana University if she can
do so without vaccination. She promptly gave a negative an-
swer. Her declaration says: “I have no plans to return as a stu-
dent at Indiana University.”
    At the pre-brieﬁng stage, plaintiﬀs told us that the suit is
justiciable for two reasons: Sperazza’s status (now altered)
and the fact that all plaintiﬀs contest the requirement that un-
vaccinated students wear masks and be tested regularly for
COVID-19. Their appellate brief ignores the mask-and-test re-
quirement, however, so that aspect of the suit has been aban-
doned. Plaintiﬀs’ aaempt to revive this subject in a post-argu-
ment memorandum comes too late.
   Plaintiﬀs nonetheless ask us to treat this litigation as justi-
ciable because the subject is capable of repetition but evading
review. That contention is mistaken, for two reasons.
No. 21-2326                                                      3

    First, the capable-of-repetition doctrine applies only if the
dispute can recur between the same parties. See, e.g., Los An-
geles v. Lyons, 461 U.S. 95 (1983); Weinstein v. Bradford, 423 U.S.
147 (1975). Given the religious exemption enjoyed by seven
plaintiﬀs, and the withdrawal of the eighth, these plaintiﬀs
will not be aggrieved by the University’s vaccination require-
ment in the future.
    Second, only short-lived disputes evade review. See, e.g.,
Lewis v. Continental Bank Corp., 494 U.S. 472, 481–82 (1990);
Sosna v. Iowa, 419 U.S. 393, 399–400 (1975). This vaccination
policy is not in that category. Indiana University requires
many vaccinations, and none of the litigants suggests that
SARS-CoV-2 is just a temporary addition to the list. College
enrollment usually lasts four years, and some students go on
to graduate education (one of the plaintiﬀs was a law student
when the suit began). Challenges to other vaccination require-
ments have been resolved by the Supreme Court, see Biden v.
Missouri, No. 21A240 (Jan. 13, 2022); National Federation of In-
dependent Business v. Department of Labor, No. 21A244 (Jan. 13,
2022), even though those requirements were adopted after In-
diana University’s. The problem in obtaining judicial review
does not stem from an evanescent policy, whose application
will be complete before a court can act. The obstacle to reso-
lution of this suit is that the only plaintiﬀ with standing with-
drew from the University.
    The judgment of the district court is vacated, and the case
is remanded with instructions to dismiss as moot.